Case 2:19-cv-00605-TPB-NPM Document 1-1 Filed 08/22/19 Page 1 of 7 PageID 21




                     Exhibit A
Case 2:19-cv-00605-TPB-NPM Document 1-1 Filed 08/22/19 Page 2 of 7 PageID 22
Case 2:19-cv-00605-TPB-NPM Document 1-1 Filed 08/22/19 Page 3 of 7 PageID 23
Case 2:19-cv-00605-TPB-NPM Document 1-1 Filed 08/22/19 Page 4 of 7 PageID 24
Case 2:19-cv-00605-TPB-NPM Document 1-1 Filed 08/22/19 Page 5 of 7 PageID 25
Case 2:19-cv-00605-TPB-NPM Document 1-1 Filed 08/22/19 Page 6 of 7 PageID 26
Case 2:19-cv-00605-TPB-NPM Document 1-1 Filed 08/22/19 Page 7 of 7 PageID 27
